Citation Nr: 0703674	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  97-26 562A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for hypertensive heart 
disease, currently evaluated as 30 percent disabling with an 
additional 10 percent rating for hypertension.

2.  Entitlement to an increased rating for the residuals of a 
closed-head trauma with headaches and personality changes, 
currently evaluated as 50 percent disabling.

3.  Entitlement to an increased rating for carpal tunnel 
syndrome of the left hand and wrist, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel



INTRODUCTION

The veteran had periods of active service between January 
1977 and March 1993.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which continued 10 percent ratings for 
hypertension, the residuals of a closed-head trauma, and for 
carpal tunnel syndrome of the left hand and wrist.  This 
appeal is now serviced by the RO in Houston, Texas.

Over the course of this appeal, the RO assigned an additional 
30 percent rating for hypertensive heart disease and 
increased the rating for residuals of a closed-head trauma to 
50 percent.  The veteran, however, continues his appeal of 
all issues.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board considered this appeal in February 2006 and 
remanded the claims for additional development.  All 
requested development was performed and the matter is now 
properly returned to the Board for further appellate 
consideration.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has uncontrolled essential hypertension with 
diastolic pressure predominantly between 100 and 110, and 
systolic pressure well below 200.

3.  The veteran has arteriosclerosis of the aorta, cardiac 
arrhythmia, and occasional premature ventricular complexes 
without any evidence of congestive heart failure.  He 
maintains 7.0 METs (metabolic equivalent) upon testing.

4.  The veteran has chronic daily headaches without 
prostrating attacks characteristic of migraines.

5.  The veteran has personality changes due to head trauma 
that cause occupational and social impairment in most areas 
due to symptoms such as depression affecting the ability to 
function appropriately, impaired impulse control, and 
difficulty adapting to stressful circumstances.

6.  The veteran has mild, incomplete paralysis of the left 
median nerve.



CONCLUSIONS OF LAW

1.  Criteria for a rating higher than 30 percent for 
hypertensive heart disease have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.104, Diagnostic 
Code 7007 (2006).

2.  Criteria for a rating higher than 10 percent for 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.104, Diagnostic Code 7107 
(2006).

3.  Criteria for a 70 percent rating for the personality 
changes due to a closed-head trauma have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.124a, Diagnostic Code 8045, and 4.130, Diagnostic Code 9327 
(2006).

4.  Criteria for a separate 10 percent rating for chronic 
daily headaches due to a closed-head trauma have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.130, Diagnostic Code 9304 (2006).

5.  Criteria for a rating higher than 10 percent for carpal 
tunnel syndrome of the left  hand and wrist have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.124a, Diagnostic Code 8515 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in September 2002, January 2005, and March 
2006, VA notified the veteran of the information and evidence 
needed to substantiate and complete his claims, including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim was not provided as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board specifically finds, however, that the veteran is not 
prejudiced as his claims are for entitlement to increased 
ratings and he has been given specific notice with respect to 
those elements of a service-connection claim pertinent to his 
current claims.  Thus, the lack of notice of additional 
benefits that stem from the grant of service connection 
cannot prejudice him.  The RO will have an opportunity to 
cure any procedural defects with respect to the claims 
granted in this decision when the claims folder is returned 
to the RO for implementation of the decision.  As such, the 
Board finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the appealed AOJ decision was pending at the time 
the VCAA was enacted and, as such, notice prior to that 
decision was not possible.  The Court acknowledged in 
Pelegrini that some claims were pending at the time the VCAA 
was enacted and that proper notice prior to the initial AOJ 
decision was impossible.  The Court specifically stated in 
Pelegrini that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating action upon which this appeal is based 
and the Board specifically finds that the veteran was not 
prejudiced by the post-AOJ decision notice because he was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate his claims.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of disabilities, and 
by affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board even though he declined 
to do so.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  In fact, the 
veteran advised VA in April 2006 that he had no additional 
evidence to substantiate his claims.  Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the veteran and that no further action is necessary 
to meet the requirements of the VCAA.

The veteran contends that his hypertension and heart disease 
are more severe than rated because he is unable to keep his 
hypertension under control and his stamina is decreased due 
to fatigue and shortness of breath.  He asserts that the 
residuals of his head injury are more severe than rated 
because he experiences headaches on a daily basis and 
continues to have impaired impulse control and difficulty 
concentrating as well as depression due to his changes in 
physical abilities.  The veteran also contends that his left 
hand carpal tunnel syndrome should be rated as 20 percent 
disabling because it limits his ability to work.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  


Hypertensive Heart Disease and Hypertension

The veteran's hypertension has been evaluated as 10 percent 
disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101.  A 
10 percent rating is assigned under Diagnostic Code 7101 when 
there is evidence of diastolic pressure predominantly 100 or 
more, or systolic pressure predominantly 160 or more.  A 
higher evaluation of 20 percent is not assigned unless there 
is evidence of diastolic pressure predominantly 110 or more, 
or systolic pressure measured predominantly at 200 or more.  
A 10 percent rating is also the minimum rating for assignment 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.

The evidence of record shows that the veteran has had 
uncontrolled essential hypertension throughout the course of 
this ten year appeal, but that his diastolic pressure has 
been maintained predominantly between 100 and 110 while his 
systolic pressure has been maintained well under 200.  There 
are certainly times when the veteran's diastolic pressure was 
higher than 110, however, the majority of treatment records 
and examination reports show that the veteran's diastolic 
pressure was lower than 110 and on many occasions lower than 
100.  There is no contention that the veteran's systolic 
pressure is predominantly over 200.

Examples of blood pressure readings found in the treatment 
records are as follows:  in February 1994, readings were 
132/102, 140/100, and 120/88; in November 1994, readings were 
122/100, 120/100, 110/100, and 118/100; in February 1995, 
readings were 138/100 and 136/96; in June 1996, readings were 
151/117, 134/111, 137/107, and 146/100; in May 1997, readings 
were 144/98, 143/96, 156/101, and 157/105; in September 1997, 
readings were 154/99, in November 2002, readings were 145/90; 
in January 2003, readings were 173/119; in August 2003, 
readings were 190/130; in February 2005, readings were 
170/110, 170/106, and 180/110; in April 2006, readings were 
146/100; and, in June 2006, readings were 140/80.

Given the evidence as outlined above, the Board finds that 
the 10 percent rating assigned for essential hypertension is 
appropriate.  Although there were times when diastolic 
pressure readings exceeded 110, the majority of records show 
that diastolic pressure was maintained between 100 and 110.  
Because the rating criteria requires the assignment of a 
rating based on the predominant reading, a rating higher than 
10 percent for hypertension cannot be assigned and the 
veteran's request for such is denied.

The veteran's complaints of shortness of breath, chest pains 
and fatigability have been evaluated under 38 C.F.R. § 4.104, 
Diagnostic Code 7007, which sets out criteria for evaluating 
hypertensive heart disease based upon functional capacity.  
Specifically, ratings are assigned when there is evidence of 
congestive heart failure and/or metabolic equivalent (MET) 
scores showing energy expended during testing resulting in 
shortness of breath, fatigue, angina, dizziness, and 
synecope.  A 30 percent rating is assigned when clinical 
testing shows a workload greater than 5 METs but not greater 
than 7 METs with resulting dyspnea, fatigue, angina, 
dizziness, or synecope; a 30 percent rating may also be 
assigned when there is evidence of cardiac hypertrophy or 
dilation on electrocardiogram, echocardiogram or upon x-ray 
testing.  A 50 percent rating is assigned when clinical 
testing shows a workload of greater than 3 METs but not 
greater than 5 METs, or a left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent; a 50 percent rating 
may also be assigned when there is evidence of more than one 
episode of congestive heart failure in the past year.

The evidence of record shows that the veteran does not have 
any clinical test results suggesting the presence of 
congestive heart failure, a workload of greater than 3 METs 
but not greater than 5 METS, or a left ventricular 
dysfunction productive of an ejection fracture between 30 and 
50 percent.  Clinical testing does, however, show that the 
veteran was found to have arteriosclerosis of the aorta, 
cardiac arrhythmia, and occasional premature ventricular 
complexes.  He maintained 7.0 METs upon testing in March 1998 
and has not presented for any treatment requiring additional 
testing since that time.

Treatment records regarding heart disease primarily concern 
the veteran's uncontrolled essential hypertension.  Most of 
his complaints as to fatigue are associated with his back 
disability and closed-head trauma; his complaints regarding 
lack of endurance are associated with depression and 
deconditioning due to physical limitations.  The veteran is 
not treated on a regular basis for hypertensive heart disease 
beyond taking daily medications.

Based on a thorough review of the ten years of treatment 
records, the Board finds that the 30 percent rating currently 
assigned for hypertensive heart disease more than adequately 
reflects the functional impairment clinically associated with 
the veteran's heart disease.  Therefore, assignment of a 
higher rating would be inappropriate.  As a consequence, a 
rating higher than 30 percent is denied.


Residuals of Closed-Head Trauma

The veteran experienced a traumatic brain injury during 
service which is manifest by headaches and personality 
changes.  This impairment was initially evaluated as 10 
percent disabling under 38 C.F.R. Section 4.124a, Diagnostic 
Code 8045.  

Diagnostic Code 8045 sets forth that purely neurological 
disabilities, such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., following trauma to the brain 
will be rated under the diagnostic codes specifically dealing 
with such disabilities.  Purely subjective complaints such as 
headaches, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under Diagnostic Code 9304.  This 10 percent rating will 
not be combined with any other rating for a disability due to 
brain trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under Diagnostic Code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.

The veteran requests that his headaches be evaluated 
separately under 38 C.F.R. Section 4.124a, Diagnostic Code 
8100.  This diagnostic code allows for the assignment of a 50 
percent rating when there is evidence of very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability, a 30 percent rating when 
there is evidence of characteristic prostrating attacks 
occurring on an average of once a month, a 10 percent rating 
when there is evidence of characteristic prostrating attacks 
averaging one in two months, and a noncompensable rating when 
there is evidence of migraine with less frequent attacks.  

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately.  See 38 C.F.R. § 4.25. One 
exception to this general rule, however, is the anti-
pyramiding provision of 38 C.F.R. § 4.14, which states that 
evaluation of the same disability under various diagnoses is 
to be avoided.  See also Fanning v. Brown, 4 Vet. App. 225 
(1993).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

The personality changes associated with the veteran's head 
trauma are evaluated using criteria of Diagnostic Code 9327 
of 38 C.F.R. § 4.130 which calls for the use of the general 
rating formula for mental disorders outlined in Diagnostic 
Code 9440.  The pertinent portions of the general rating 
formula for mental disorders are as follows:

Total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name...........100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking or mood, due 
to such symptoms as:  suicidal ideation; 
obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the 
ability to function independently, appropriately 
and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
worklike setting); inability to establish and 
maintain effective relationships..............................70 
percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships......................50 
percent

The veteran's treatment records dated from 1994 through 2006 
show that he has consistently complained of headaches since 
his in-service head injury.  He has not, however, described 
prostrating attacks which are characteristic of migraines.  
Although his treatment records include references to 
migraines, upon neurological testing and consultation in 
April 1998, it was specifically determined that the veteran 
did not have migraines, but post-traumatic headaches worsened 
by analgesic rebound headaches.  

The veteran underwent magnetic resonance imaging (MRI) of the 
brain in February 2000 and results were determined to be 
normal.  In March 2000, a neurologic consult diagnosed 
chronic daily headaches, again determining that there was no 
diagnosis of migraines.  Upon VA examination in November 
2002, a diagnosis of chronic simple headaches was rendered.  

Treatment notes dated in February 2005 showed continued 
complaints of chronic migraine-type headaches.  It was noted 
that they were controlled with medication.  There was no 
diagnosis of migraines.

The veteran's personality changes have been noted to be a 
change in impulse control, decreased concentration and 
memory, and depression over the loss of physical activities.  
Although some records question the veracity of the veteran's 
complaints and suggest a secondary gain motivation, the 
majority of the records clearly reflect an individual who has 
lost his ability to adapt to stressful circumstances and 
function appropriately yet maintains his control of reality.  
Upon psychiatric evaluation in May 1998, the veteran had a 
Global Assessment of Functioning (GAF) score of 62; in March 
1999, it was 50; in November 2002, it was 40 to 50; and, in 
February 2005, it was determined to be 50 by a VA examiner 
who determined that it was at least as likely as not that the 
veteran had personality changes due to his closed-head trauma 
as well as a chronic adjustment disorder with mixed features.

The Board notes that it is the defined and consistently 
applied policy of VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 4.3.

Following a complete review of the record evidence, the Board 
determines that the veteran's headaches require a separate 
rating as their impact on his functioning is not properly 
represented by the assignment of a rating under the general 
rating formula for mental disorders.  Accordingly, a 10 
percent rating is assigned under Diagnostic Code 9304 as the 
veteran's complaints are purely subjective.  A higher rating 
under Diagnostic Code 8100 is not for assignment because 
there is no diagnosis of multi-farct dementia associated with 
brain trauma.

As for the veteran's personality changes, the Board finds 
that when resolving all reasonable doubt in favor of the 
veteran, criteria for the higher rating of 70 percent are 
met.  Specifically, the veteran has personality changes due 
to head trauma that cause occupational and social impairment 
in most areas due to symptoms such as depression affecting 
the ability to function appropriately, impaired impulse 
control, and difficulty adapting to stressful circumstances.  
A rating higher than 70 percent is not for assignment as 
there is no evidence of gross impairment of thought 
processes, persistent hallucinations, or grossly 
inappropriate behavior.


Carpal Tunnel Syndrome

The veteran is left-hand dominant and is assigned a 10 
percent rating for paralysis of the left median nerve.  He 
requests that a higher rating of 20 percent be assigned 
because of weakness in the dominant hand that limits his 
ability to work.  The veteran has not, however, presented 
medical evidence suggestive of moderate incomplete paralysis 
or any type of complete paralysis of the left hand and/or 
wrist.

The 10 percent rating is assigned under 38 C.F.R. § 4.124a, 
Diagnostic Code 8515, for mild, incomplete paralysis of the 
dominant hand median nerve.  A 30 percent rating is assigned 
when there is evidence of moderate, incomplete paralysis and 
higher ratings are assigned for severe, incomplete paralysis 
and complete paralysis.

The medical evidence of record reveals that the veteran has 
minimal complaints related to left hand and/or wrist 
weakness.  In fact, recent treatment records and evaluation 
reports show that the veteran has had no complaints related 
to his dominant, left hand, but has focused on perceived 
right-sided weakness.  Neurological testing has not shown 
either incomplete or complete paralysis of the left hand 
and/or wrist.

Upon VA examination in January 2003, the veteran had strength 
measured at 5/5 in his left upper extremity.  His reflexes 
were symmetrical.  The examiner noted that the veteran was 
difficult to assess because his Waddell's sign suggested 
secondary gain motivations.

There was a positive Tinel's sign of the left wrist upon VA 
neurologic examination in February 2005; a negative Tinel's 
was noted in November 2002.  Based on a historical diagnosis 
of left hand carpal tunnel syndrome rendered in November 
1993, the veteran's treatment records maintain the diagnosis.  
Other than the veteran's periodic complaint of left-handed 
fatigue and weakness, there is no evidence of paralysis of 
the left median nerve.  As such, the Board finds that the 10 
percent rating currently assigned for mild, incomplete 
paralysis more than adequately reflects the clinical 
impairment experienced and a higher rating is denied.


Extra-Schedular Evaluation

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the veteran asserts that he is totally unemployable 
because of his service-connected disabilities, he has not 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings.  
The Board has been similarly unsuccessful in locating 
exceptional factors.  The veteran has not required frequent 
periods of hospitalization for heart disease, hypertension, 
headaches, personality changes, or carpal tunnel syndrome and 
his treatment records are void of any finding of exceptional 
limitation beyond that contemplated by the schedule of 
ratings.  Although the record reflects that the veteran has 
been unemployed for a number of years, the record shows that 
he has a nonservice-connected back disability that plays a 
substantial role in his unemployment and award of Social 
Security Administration disability benefits.

The Board does not doubt that limitation caused by headaches, 
difficulty with concentration and impulse control, dizziness 
associated with uncontrolled hypertension, and weakness in 
the dominant hand has an adverse impact on employability; 
however, loss of industrial capacity is the principal factor 
in assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Consequently, the Board finds 
that the evaluations previously assigned and those assigned 
in this decision adequately reflect the clinically 
established impairments experienced by the veteran and higher 
ratings are not warranted on an extra-schedular basis.



ORDER

A rating higher than 30 percent for hypertensive heart 
disease, including a rating higher than 10 percent for 
hypertension, is denied.

A separate rating of 10 percent for chronic daily headaches 
due to a closed-head trauma is granted subject to the laws 
and regulations governing the award of monetary benefits.

A rating of 70 percent for personality changes due to a 
closed-head trauma is granted subject to the laws and 
regulations governing the award of monetary benefits.

A rating higher than 10 percent for carpal tunnel syndrome of 
the left hand is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


